 Case 2:17-cv-07454-DSF-AS Document 337 Filed 03/26/21 Page 1 of 3 Page ID #:10024



1    SHANNON LISS-RIORDAN (SBN 310719)
     ANNE KRAMER (SBN 315131)
2
     sliss@llrlaw.com
3    LICHTEN & LISS-RIORDAN, P.C.
     729 Boylston Street, Suite 2000
4
     Boston, MA 02116
5    Telephone: (617) 994-5800
     Facsimile: (617) 994-5801
6
7    Attorneys for Plaintiffs
     SERGE HAITAYAN, JASPREET
8
     DHILLON, ROBERT ELKINS, and
9    MANINDER “PAUL” LOBANA,
     individually and on behalf of others similarly
10
     situated
11
12                        UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15
16   SERGE HAITAYAN, JASPREET                 Case No. 2:17-cv-7454-DSF-ASx
     DHILLON, ROBERT ELKINS, and              Case No. 2:18-cv-5465-DSF-ASx
17   MANINDER “PAUL” LOBANA,
18   individually and on behalf of others     PLAINTIFFS’ OBJECTIONS TO
     similarly situated,                      TRIAL DECLARATION OF
19                                            FRANCINE LAFONTAINE
20         Plaintiffs,

21         v.
22
     7-ELEVEN, INC., a Texas corporation,
23
24         Defendant.

25
26
27
28

            PLAINTIFFS’ OBJECTIONS TO TRIAL DECLARATION OF FRANCINE LAFONTAINE
                                CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 337 Filed 03/26/21 Page 2 of 3 Page ID #:10025



1              Pursuant to the Court’s Order Regarding Trial Procedures, Dkt. 317,
2    Plaintiffs hereby propound the following objections to the Trial Declaration of
3    Francine Lafontaine, Dkt. 330.
4              In general, Plaintiffs object to Francine Lafontaine’s testimony in full for
5    the reasons described in their Motion in Limine, Dkt. 290. Her testimony is not
6    relevant to the issues the Court will decide, and much of it is improper legal
7    conclusion.
8              In particular:
9        1.    Plaintiffs object to Paragraphs 6-24, describing the “Economics of
10   Franchising”, which are not relevant to the issues the Court will decide in this
11   case.
12       2.    Plaintiffs object to Paragraphs 25-47, describing the “Economics of
13   Business Format Franchising”, which are not relevant to the issues the Court will
14   decide in this case.
15       3.    Plaintiffs object to Paragraphs 48-50, the “Summary of Franchising”,
16   which are not relevant to the issues the Court will decide in this case.
17       4.    Plaintiffs object to Paragraphs 51-70, describing the “Relationship
18   Between 7-Eleven and Its Franchisees”, which represent an improper legal
19   conclusion.
20       5.    Plaintiffs object to Paragraphs 71-85, describing “The Methods
21   Described By Vazquez and Their Implications for Franchising”, which represent
22   improper legal analysis.
23       6.    Plaintiffs object to Paragraphs 86-87, describing “Implications for Other
24   Franchises”, which is not relevant to the issues the Court will decide in this case.
25       7.    Plaintiffs object to Paragraphs 88-103, describing “Analysis of 7-
26   Eleven’s Franchise Controls”, which represents an improper legal conclusion.
27
28
                                               1
              PLAINTIFFS’ OBJECTIONS TO TRIAL DECLARATION OF FRANCINE LAFONTAINE
                                  CASE NOS. 17-CV-7454; 18-CV-5465
 Case 2:17-cv-07454-DSF-AS Document 337 Filed 03/26/21 Page 3 of 3 Page ID #:10026



1    Dated: March 26, 2021                   Respectfully submitted,
2                                            SERGE HAITAYAN, JASPREET
                                             DHILLON, ROBERT ELKINS, and
3
                                             MANINDER “PAUL” LOBANA, on
4                                            behalf of themselves and others similarly
                                             situated,
5
6                                            By their attorneys,
7                                            /s/ Shannon Liss-Riordan
                                             Shannon Liss-Riordan, SBN 310719
8
                                             Anne Kramer, SBN 315131
9                                            LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston Street, Suite 2000
10
                                             Boston, MA 02116
11                                           (617) 994-5800
12
                               CERTIFICATE OF SERVICE
13
           I hereby certify that a true and correct copy of the foregoing has been
14
     furnished this 26th day of March, 2021, via the CM/ECF system to all counsel of
15
     record.
16
                                             /s/ Shannon Liss-Riordan
17
                                             Shannon Liss-Riordan, Esq.
18
19
20
21
22
23
24
25
26
27
28
                                               2
               PLAINTIFFS’ OBJECTIONS TO TRIAL DECLARATION OF FRANCINE LAFONTAINE
                                   CASE NOS. 17-CV-7454; 18-CV-5465
